DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being anticipated by Degaray (U.S. Publication 2013/0025706) in view of Montgomery (U.S. Patent 5,775,803).
Regarding claim 1, Degaray teaches a system (Figure 1) comprising: a cement mixer (Figure 1 item 46); a cement supply tank to supply dry cement to the cement mixer (item 44 which feeds dry solids into mixing bin 46, see paragraph 36); a dry cement height sensor to measure the height of the dry cement in the cement supply tank (paragraph 27, sensors 44a, 44b, 44c all measure the level in item 44) along a range of heights (the range of heights is considered an intended use of the sensor) a controller configured to automatically control the flow of dry cement to the cement supply tank based on measurements from the dry cement height sensor to maintain the height of the dry cement in the cement supply tank at a threshold height (paragraph 27, which teaches a computer or control is in communication with the sensors to allow for material to flow from feed tubes upstream of item 42 to inject the appropriate amount of material, the bin 44 being filled as taught in paragraph 34 is considered reading on the threshold height).
Regarding claim 1, Degaray is silent to the aerator operable to aerate the dry cement in the cement supply tank. 
Regarding claim 1, Montgomery teaches an aerator to aerate dry cement being delivered to a mixer (column 5 lines 41-50). 
It would have been obvious to one of ordinary skill in the art to modify the supply tank of Degaray with the aerating configuration of Montgomery in order to allow for uninterrupted flow of cement into the valve (see column 5 lines 41-50).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Degaray (U.S. Publication 2013/0025706) in view of Montgomery (U.S. Patent 5,775,803) in further view of Rondeau (U.S. Patent 6,786,629).
Regarding claim 2, Degaray teaches measuring the height of material in the mixer (see claim 8).
Regarding claim 2, Degaray is silent to the height measuring sensor being radar.
Regarding claim 2, Rondeau teaches the use of radar to measure the height of material in the mixer tank (see column 3 lines 6-11). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Degaray in view of Montgomery with the radar configuration of Rondeau in order to better measure the level of material in the mixing tank.

Claims 3, 4, 17, and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Degaray (U.S. Publication 2013/0025706) in further view of Montgomery (U.S. Patent 5,775,803) in view of Dykstra (U.S. Publication 2008/0165613).
Regarding claim 4, Degaray teaches the use of a controller to control the material in the tank using the sensors (paragraph 27, which teaches a computer or control is in communication with the sensors to allow for material to flow from feed tubes upstream of item 42 to inject the appropriate amount of material). Regarding claim 17, Degaray teaches a system (Figure 1) comprising: a cement mixer (Figure 1 item 46); a cement supply tank to supply dry cement to the cement mixer (item 44 which feeds dry solids into mixing bin 46, see paragraph 36);a bulk cement delivery system to provide the dry cement to the cement supply tank (paragraph 26, items 42, 32, and 34), a dry cement height sensor to measure the height of the dry cement in the cement supply tank (paragraph 27, sensors 44a, 44b, 44c all measure the level in item 44) along a range of heights (the range of heights is considered an intended use of the sensor) a controller configured to automatically control the flow of dry cement to the cement supply tank based on measurements from the dry cement height sensor to maintain the height of the dry cement in the cement supply tank at a threshold height (paragraph 27, which teaches a 
Regarding claims 3, 4, 17 and 19, Degaray is silent to using valves to send dry solids to the supply tank and an aerator operable to aerate the dry cement in the cement supply tank. 
Regarding claim 3, 4, 17, and 19 Dykstra teaches the use a valve to control the flow of dry cement to the cement supply tank (paragraph 8 teaches using a valve to regulate the flow of dry cement).
Regarding claim 17, Montgomery teaches the use of an aerator operable to aerate the dry cement in the supply tank (column 5 lines 41-50).
It would have been obvious to one of ordinary skill in the art to modify the supply tank of Degaray with the aerating configuration of Montgomery in order to allow for uninterrupted flow of cement into the valve (see column 5 lines 41-50). It would have been further obvious to one of ordinary skill in the art to modify the feed system of Degaray in view of Montgomery with the valve configuration of Dykstra in order to better control the flow of dry solids into the supply tank.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Degaray (U.S. Publication 2013/0025706) in view of Montgomery (U.S. Patent 5,775,803) in view of Dykstra (U.S. Publication 2008/0165613) in further view of Rondeau (U.S. Patent 6,786,629).
Regarding claim 18, Degaray teaches measuring the height of material in the mixer (see claim 8).
Regarding claim 18, Degaray is silent to the height measuring sensor being radar.
Regarding claim 18, Rondeau teaches the use of radar to measure the height of material in the mixer tank (see column 3 lines 6-11). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Degaray in view of Montgomery in further view of Dykstra with the radar configuration of Rondeau in order to better measure the level of material in the mixing tank.
Response to Arguments
Applicant's arguments regarding the 35 U.S.C. 102 (a)(1) rejection of claim 1 as being rejected by Degaray is considered persuasive in light of the amendment of the claim to include the aerator. However, the language regarding the sensor height is considered intended use. Additionally, Degaray does teach measuring dry cement (paragraph 27 teaches water not being added, paragraph 34 teaches dry mixed material sent to item 44). Additionally, the threshold might is considered when the bin 44 is filled as taught in paragraph 34. 
A new ground of rejection is necessitated by the amendment to include an aerator. 
The remarks regarding the remaining claims are based off the claim 1 rejection and are rejected accordingly. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANSHU BHATIA/Primary Examiner, Art Unit 1774